DISMISS and Opinion Filed March 21, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00984-CR

                          NATASHA FERNETTE REED, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-63868-R

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                               Opinion by Chief Justice Wright
        Nathasha Fernette Reed was convicted, following the adjudication of her guilt, of

possession with intent to deliver cocaine in an amount of one gram or more but less than four

grams. Pursuant to a plea agreement, appellant pleaded true to the allegation in the motion to

adjudicate and was sentenced to two years’ imprisonment. Appellant waived her right to appeal

as part of the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App.

2000). The trial court certified that appellant waived her right to appeal. See Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); TEX. R. APP. P. 25.2(d). We dismiss the appeal for want of

jurisdiction.
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
Do Not Publish
TEX. R. APP. P. 47
120984F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NATASHA FERNETTE REED, Appellant                   On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-00984-CR        V.                       Trial Court Cause No. F08-63868-R.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered March 21, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




120984.op.docx                               –2–